IN THE UNITED STATES DISTRICT COURT
: FOR THE WESTERN DISTRICT OF PENNSY- LVANIA-

\ Bs Bl = so
fe Bong d

  

PHILIP SHROPSH IRE,

: 3 , 4
Pain HUN 2 4 2019
. ve - 3} CAL No. 2:17-cv-00935-DSC c ae
| CHRIS GALLOWAY, ZACHARY ©) Oo LERK U8, Bisz
REIDER and FIELDWORKS LLC, 3) WEST. DIST, OF UTR ny e8usr
~ ) | SYLVANIA
Defendants. = y

RESPONSE TO DEFENDANT'S 5 30 STATEMENT

1. Well to be honest, this last argument made on May 30th by the
Fieldworks team feels more like a resigned shrug than a full throated
argument.

2. One affirmative argument that needs to be clarified. This is both a
Direct and circumstantial evidence case where people don't have to
call me the nword. White managers who do this are very rare even
though the Paula Deen standard is desirable

(https: //www.eater.com/2013/6/20/6417349/ heres-the-racist-
paula-deen-deposition-transcript). There is. direct téstimony that
Zachary Reider is a racist by at least:5 to seven people. Three have
already made statements. I think that the circumstantial case I've
created for discharge is wide and deep. I would still have my job if I

was white. Subjective standards of discharge, where:nobody black, or.

X
\\

about 30 witnesses I have to interview for discovery (You already
have one declaration by Justin Everett.) thinks I was being disruptive
by trying to help the company, should be decided by ajury.

Here's one case that describes how that works.

 

 

otivated by discrit
TO eeAe of ice

 

 

 

 

 

 

 

 

 

 

 

 

But again who knows what jewels discovery will yield.

3. I believe in their paragraphs 4 through 7 defendants argue that I
can't introduce new facts into my motions. One big problem: They
Yon't bother to tell the court what those new facts or causes of action
are and how they don't relate to my fuller amended complaint. Its
difficult to rebut something that hasn't been presented.

4. Its not against the law to present a statement of material facts. Like

in my other case before this court, I thought it would be helpful. It
would also be helpful if the defendants bothered to rebut, which they

have failed to do. Probably because there is no factual evidence to

prove a subjective standard like "disruptive", or one that makes sense

\that after such a disruptive act occurs you send the "disruptive"
employee out to work for six hours. There is no evidence, objective or
otherwise, that I was ever insubordinate.
5. The material facts refer to the arguments made in the amended
complaint. It should be pointed out that some of the case law that
defendants use to note "new facts" refers to causes of action, not
arguments against claims, such as a motion to dismiss, that
defendants themselves have brought up. For example, I wouldn't be

; allowed to make a sexual harassment claim, or bring up arguments

‘for it because its not mentioned in the complaint. It would be nice to
know what defendants are talking about.
6. There's no case law to suggest that the court should ignore my —
pleadings and most tellingly the defendants don't provide any. This is |
in response to the wishful thinking in their conclusion. Hey, I want a

pony. I'm not silly enough to think the judge will give me one. I try to

always quote case law in support of anything I write or argue.
\

7. The three day grace rule seems to be real in the Third Circuit. It was
mailed on the 16th and would seem to be covered by the three day
rule, which doesn't count Saturdays or Sundays because the court is
closed. Exhibit one shows when it was mailed. The other problem is
that even if it was late, and it wasn't according to the three day

mailing rule, it would be prejudicial to my case for it to be struck on

those grounds. Or from this case:

 
It also acknowledges the three day grace period. We're assuming the
91 day rule counts here since the court has not proscribed exact
deadlines. I assume that's because this court knows that I'm juggling
two cases at the same time and is giving me all available time to a pro
se plaintiff to complete these counter motions. The court has my

. thanks in this regard. (When I was given an exact deadline of May

ar.

\

16th, I met it. See exhibit one.)

Conclusion

8. It should be pointed out that we have both direct and
circumstantial evidence proving the Defendant's guilt. I know of at
least five people who will state for the record that Zachary Reider isa
racist. You already have the testimony of J ustin Everett, whose case

\ included the declaration of Joel Bracy, who also thinks Reider is a
racist and who also looks like he was fired for nothing. You have my
own testimony and I've got video testimony.of one other African
American who came to the same conclusion. I think the completion of
the discovery period will get you ten people who say that and that

may include a white person. (Zachary is that racist.)
We urge the court to allow the case to go forward to a four month
discovery phase. I have more than proven my case not just for the 12
b 6 motion, where you're supposed to agree with me about both direct
testimony (Five witnesses calling Zachary Reider a racist would be
pretty compelling during a trial.) and circumstantial evidence at this

stage, but probably a Rule 56 motion as well. I'm ready for discovery.

Sincerely,

Date: B-Z0 -/7
Philip Shropshire
www-threeriversonline.com

pshropshire@yahoo.com

Certificate of Service

I certify that on the Zu) day of ,\ sue _ 2019 this
statement will be emailed or mailed to the Defendant's
lawyers and a copy was either mailed or delivered to the
clerk's office.

Signature: jap Aye
Date: ZG f~ 7
